U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-29735 PNG VENTURES, INC. Nevada 88-0350286 (State or other jurisdiction (IRS Employer of Incorporation) Identification Number) 2038 Corte Del Nogal, Suite 110 Carlsbad, CA 92011 (Address of principal executive offices) (760)804-8844 (Issuer’s Telephone Number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 or the Exchange Act). YesNoX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 42,198,309 common shares outstanding, $0.001 par value, as of November 9, 2007 Transitional Small Business Disclosure Format:No PART I ITEM 1.FINANCIAL STATEMENTS PNG VENTURES, INC. Page Balance Sheets 3 Statements of Operations 4 Statements of Changes in Shareholders' Deficit 5 Statements of Cash Flows 8 Notes to Financial Statements 10 PNG VENTURES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, December 31, ASSETS 2007 2006 Current assets Cash $ 0 0 Total current assets 0 0 Fixed Assets Net Fixed Assets 0 0 Securities Held for Sale 4,987 TOTAL ASSETS $ 4,987 0 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 42,033 35,485 Accrued liabilities 379,912 199,912 Accrued Interest on Notes Payable 27,662 14,400 Total current liabilities 449,607 249,797 Convertible notes payable net of discount 120,000 180,000 TOTAL LIABILITIES 569,607 429,797 STOCKHOLDERS' EQUITY Common stock, 50,000,000 shares authorized, $0.001 par value 42,198,309 and 198,309 shares issued and outstanding. 42,198 198 Additional paid-in capital 13,720,331 1,162,319 Retained deficit (14,327,149) (1,592,314) TOTAL STOCKHOLDERS' EQUITY (564,620) (429,797) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,987 0 The accompanying notes are an integral part of these financial statements PNG VENTURES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS From Inception For the Three Months Ended For the Nine Months Ended June 23, 1995 September 30, September 30, September 30, September 30, through September 30, 2007 2006 2007 2006 2007 Revenues Sales $ - 5,000 Total revenues - 5,000 Expenses General and administrative 62,000 120,000 186,548 325,500 1,589,462 Total operating expenses 62,000 120,000 186,548 325,500 1,589,462 Loss from operations (62,000) (120,000) (186,548) (325,500) (1,584,462) Other income (expense) Interest income - Interest expense 3,662 4,800 13,262 9,600 27,662 Interest expense attributable to BCF - 60,000 240,000 Other Income - Loss on share exchange 11,995,013 11,995,013 11,995,013 investment Conversion Expense Financing 550,012 550,012 550,012 Forgiveness of Debt (70,000) - (70,000) - (70,000) - Total other income (expense) (12,478,687) (4,800) (12,548,287) (9,600) (12,742,687) - NET INCOME (LOSS) $ (12,540,687) (124,800) (12,734,835) (335,100) (14,327,149) Weighted average common shares outstanding 19,372,222 198,309 6,659,847 198,309 471,192 Net income (loss) per common share - basic $ (0.65) (0.63) (1.91) (1.69) (30.41) The accompanying notes are an integral part of these financial statements PNG VENTURES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Additional Total Par Paid-in Accumulated Stockholders' Shares Value Capital Deficit Equity (Deficit) Issuance of common stock for cash 7,126 $ 7 $ 4,993 $ 0 $ 5,000 Net Loss for the year ended December 31, 1995 (3,000) (3,000) Balance December 31, 1995 7,126 7 4,993 (3,000) 2,000 Issuance of common stock for cash 0 at $333.33 per share 75 0 25,000 — 25,000 0 Issuance of common stock for cash 0 at $6.61 per share 62 0 410 — 410 0 Net Loss for the year ended (27,410) (27,410) December 31, 1996 0 Balance December 31, 1996 7,263 7 30,403 (30,410) 0 Net Loss for the year ended December 31, 1997 — — — 0 Balance December 31, 1997 7,263 7 30,403 (30,410) 0 Net Loss for the year ended December 31, 1998 — — — 0 Balance December 31, 1998 7,263 7 30,403 (30,410) 0 Net Loss for the year ended December 31, 1999 — — — 0 Balance December 31, 1999 7,263 7 30,403 (30,410) 0 Issuance of common stock for services value at $.50 per share 10,000 10 4,990 — 5,000 Cancellation of common shares (10,000) (10) (4,990) — (5,000) 0 Issuance of common stock in an 0 acquisition valued at $.50 per share 18,458 18 9,211 9,229 Cancellation of common shares (18,458) (18) (9,211) — (9,229) 0 Net Loss for the year ended 0 December 31, 2000 — — — (153,279) (153,279) 0 Balance at December 31, 2000 7,263 $ 7 $ 30,403 $ (183,689) $ $ (153,279) Issuance of common stock for services valued at $.25 per share 10,000 10 2,470 2,480 Net Loss for the year ended 0 December 31, 2001 — — — (98,049) (98,049) 0 Balance at December 31, 2001 17,263 $ 17 $ 32,873 $ (281,738) $ $ (248,848) Issuance of common stock for debt conversion 27,500 28 273,566 273,594 Net Loss for the year ended December 31, 2002 (73,284) (73,284) Balance at December 31, 2002 44,763 45 306,439 (355,022) (48,538) Issuance of common stock for debt conversion 119,000 119 446,131 446,250 Net Loss for the year ended December 31, 2003 (242,688) (242,688) Balance at December 31, 2003 163,763 164 752,570 (597,710) 155,024 Issuance of common stock for debt conversion 16,000 16 39,984 40,000 Issuance of common stock for services valued at $.001 per share 20,000 20 59,980 60,000 Reclass of accounts payable 69,783 69,783 Rounding of shares due to 250:1 reverse 286 (1) (1) stock split Net Loss for the year ended December 31, 2004 (150,507) (150,507) Balance at December 31, 2004 200,049 200 922,317 (748,218) 174,299 Cancellation of shares (1,740) (2) 2 0 Net Loss for the year ended December 31, 2005 (384,001) (384,001) Balance at December 31, 2005 198,309 198 922,319 (1,132,219) (209,702) Beneficial conversion feature 240,000 240,000 Net Loss for the year ended December 31, 2006 (460,095) (460,095) Balance at December 31, 2006 198,309 198 1,162,319 (1,592,314) (429,797) Net Loss for the quarter ended March 31, 2007 (128,235) (128,235) Balance at March 31, 2007 198,309 198 1,162,319 (1,720,549) (558,032) Net Loss for the quarter ended June 30, 2007 (65,913) (65,913) Balance at June 30, 2007 198,309 198 1,162,319 (1,786,462) (623,945) Issuance of common stock for debt 2,000,000 2,000 598,012 600,012 conversion Issuance of common stock for 40,000,000 40,000 11,960,000 12,000,000 investment in securities Net Profit for the quarter ended September 30, 2007 (12,540,687) (12,540,687) Balance at September 30, 2007 42,198,309 42,198 13,720,331 (14,327,149) (564,620) The accompanying notes are an integral part of these financial statements PNG VENTURES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS From Inception June 23, 1995 through September 30, September 30, September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (12,734,835) $ (335,100) (14,327,149) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of note discount 60,000 120,000 240,000 Conversion of accounts payable 240,000 240,000 Stock for services 62,500 Conversion of payables 39,982 Forgiveness of debt (70,000) (70,000) Changes in investment asset 47,197 Loss on share exchange investment 11,995,013 11,995,013 Conversion expense financing 550,012 550,012 Changes in operating assets and liabilities: Decrease in Joint Venture working interest 177,789 Accounts receivable 0 0 0 Prepaid assets and other 0 0 0 Accounts payable and accrued expenses 186,548 (34,500) 690,627 Accounts payable - related party 0 0 4,712 Accrued Interest 13,262 9,600 27,662 NET CASH USED IN OPERATING ACTIVITIES (0) 0 (321,655) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for joint venture interest 0 — (224,986) NET CASH USED IN INVESTING ACTIVITIES 0 0 (224,986) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from debt financing 0 516,231 Proceeds from sale of common stock 0 0 30,410 NET CASH PROVIDED BY FINANCING ACTIVITIES 0 0 546,641 NET CHANGE IN CASH 0 0 0 CASH BALANCES Beginning of period 0 0 0 End of period $ 0 $ 0 0 SUPPLEMENTAL DISCLOSURE: Interest paid $ - $ - - Income taxes paid - - - NON-CASH ACTIVITIES: Debt converted to common stock $ 50,000 $ - - Deferred financing costs - - - Debt discount - - - Advances from shareholders converted to loans payable Issued stock for legal and consulting services - - Issued shares for investment in Bugless.com, Inc. 40,000,000 The accompanying notes are an integral part of these financial statements PNG VENTURES, INC. (A Development Stage Company) Notes to the Financial Statements September 30, 2007 and 2006 NOTE 1.SUMMARY OF ACCOUNTING POLICIES a.Organization PNG Ventures, Inc. (the Company) was incorporated in the state of Nevada on September 23, 1995 as Telecommunications Technologies, Ltd.On September 24, 1995, the Company entered a plan of reorganization whereby it purchased all the assets of Temple Summit Management Corporation (TSMC), organized in the state of Texas on August 23, 1991 and re-incorporated in September 1994.The substance of the re-organization was that the Company acquired $5,000 in cash for 47,506,240 shares of stock, issued to the shareholders of TSMC, following which TSMC ceased to be a public company and became an inactive wholly-owned subsidiary of its principal shareholder, Temple Summit Equity Group, LTD.This business combination was treated as a reverse acquisition for accounting purposes.On February 20, 1998, the Company changed its name to PNG Ventures, Inc.The Company has had little activity until December 2002, when the Company entered into a joint venture agreement and working interest in certain petroleum and related gas licenses.The joint venture agreement was entered into with Anhydride Petroleum (Canada) Inc. a wholly owned subsidiary of Uranium Power Corporation.The agreement provides the Company up to a 12.5% working-interest, subject to a 9.5% gross over riding royalty, in the AOC T-32-89-10 W4M well located beneath the Athabasca Tar Sands in North East Alberta Canada.There is currently no activity under the terms of the joint venture agreement and the Company has determined that there is presently no current value to the joint venture agreement asset. b.Accounting Method The Company's policy is to use the accrual method of accounting to prepare and presentfinancial statements, which conform to generally accepted accounting principles ("GAAP'). The company has elected a December 31, year-end. c.Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less when purchased to be cash equivalents. d.Loss Per Share Basic net profit (loss) per share of common stock is computed based on the weighted average shares outstanding and excludes any potential dilution. Diluted loss per share reflects the potential dilution from the exercise or conversion of dilutive securities into common stock based on the market price of common shares outstanding at the end of the period. For the periods ended September 30, 2007 and September 30, 2006, no effect has been given to outstanding options, warrants or convertible debentures in the diluted computation as their effect would be anti-dilutive. The computations of earnings (loss) per share of common stock are based on the weighted average number of share outstanding at the date of the financial statements. For the 9 Months Ended For the Nine Months Ended From Inception on September 23 September 30, 2007 September 30, 2006 1995 through September 30, 2007 Numerator- Loss $(12,734,835) $(335,100) $(14,327,149) Denominator- Weighted average number of shares outstanding 6,659,847 198,309 471,192 Loss per share $(1.91) $(1.69) $(30.41) e.Provision for Taxes No provision for income taxes has been recorded due to net operating loss carryforwards totaling approximately $1,782,124 that will be offset against future taxable income.These NOL carryforwards begin to expire in the year 2017.No tax benefit has been reported in the financial statements because the Company believes there is a 50% or greater chance the carryforward will expire unused. Deferred tax assets and the valuation account is as follows at September 30, 2007 and 2006: Deferred tax assets 2007 2006 NOL carryforward (605,922) (498,793) Valuation allowance 605,922 498,793 Total - - The components of income tax expense are as follows: 2007 2006 Federal taxes - - State taxes - - Change in tax asset (64,535) (113,934) Change in allowance 64,535 113,934 Income Tax Expense - - f.Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments — an amendment of FASB Statements No. 133 and 140. SFAS No. 155 resolves issues addressed in SFAS No. 133 Implementation Issue No. D1, Application of Statement 133 to Beneficial Interests in Securitized Financial Assets. SFAS No. 155 will become effective for the Company’s fiscal year after September 15, 2006. The impact of SFAS No. 155 will depend on the nature and extent of any new derivative instruments entered into after the effective date. In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets, an Amendment of FASB No. 140. SFAS 156 requires that all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable. The statement permits, but does not require, the subsequent measurement of servicing assets and liabilities at fair value. SFAS No. 156 is effective as of the beginning of the first fiscal year that begins after September 15, 2006, with earlier adoption permitted. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. SFAS No. 157 defines fair value and establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurement. This statement applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. SFAS No. 157 is effective for the fiscal year beginning after November 15, 2007. The company is currently assessing the impact that SFAS No. 157 will have on the consolidated financial statements. Effective for fiscal year 2006, the company adopted the provisions of SFAS No. 158. SFAS No. 158 requires that the funded status of defined-benefit postretirement plans be recognized on the company’s consolidated balance sheets, and changes in the funded status be reflected in comprehensive income. SFAS No. 158 also requires the measurement date of the plan’s funded status to be the same as the company’s fiscal year-end. The adoption of these pronouncements will not have a material effect on the Company’s financial position or results of operation. g. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures and contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. h. Financial Instruments The Company includes fair value information in the notes to consolidated financial statements when the fair value of its financial instruments is different from the book value. When the book value approximates fair value, no additional disclosure is made. NOTE 2.GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has had substantial operating losses for the past years and is dependant upon outside financing to continue operations. The financial statements do not include any adjustments that might result from the outcome of this uncertainty.It is management’s plans to raise necessary funds from shareholders to satisfy the expense requirements of the joint venture and eventually derive revenues there from. NOTE 3.DEVELOPMENT STAGE COMPANY The Company is a development stage company as defined in Financial Standards Board Statement No. 7.It is concentrating substantially all of its efforts in raising capital and developing its business operations. NOTE 4. RELATED PARTY TRANSACTIONS Various shareholders and officers have advanced funds to the Company as needed.As of September 30, 2007, $120,000 was due to these shareholders.The $120,000 was advanced on March 31, 2006 through the purchase of 8% Convertible Debentures more fully described in Note 8. Legal counsel to the Company is a firm controlled by an Officer and Director of the Company. NOTE 5. COMMON STOCK During February 1998, the Board of Directors approved a 4 for 1 reverse stock split.These financial statements have been retroactively restated to reflect this change. During February 2000, the Company issued 10,000 shares of common stock for services valued at $0.50 per share.During April 2000, these 10,000 shares were canceled. During March 2000, the Board of Directors approved a 1 for 3 forward split.These financial statements have been retroactively restated to reflect this change. During April 2000, the Company issued 18,458 shares of common stock to acquire Paper Computer Corporation.On December 31, 2000, these 18,458 shares were canceled and the acquisition rescinded. During September 2001, the Board of Directors approved a 2 for 1 reverse split.These financial statements have been retroactively restated to reflect this change. During September 2001, the Company issued 10,000 shares of common stock for services valued at $0.25 per share. During August 2002, the Company issued 27,500 shares of common stock for payment of payables due in the amount of $273,594. During February 2003, the Company issued 119,000 common shares to shareholders for conversion of debt in the amount of $446,250. During September 2004, the Company issued 16,000 shares of common stock for payment of payables due in the amount of $40,000. During September 2004, the Company issued 20,000 shares of common stock for services valued at $3.00 per share. During October 2004, the Board of Directors approved a 250 for 1 reverse split.These financial statements have been retroactively restated to reflect this change. During November 2005, the Company cancelled 1,740 shares of its common stock. During August 2007, the Company issued 2,000,000 shares of common stock pursuant to a conversion of a convertible note held by a shareholder in the amount of $50,000. During August 2007, the Company issued 40,000,000 shares of common stock pursuant to a share exchange agreement with a privately held Nevada corporation.The Company’s common stock was priced at $0.30 on the date of the exchange, which implied a value of $12,000,000 for the 40,000,000 shares exchanged.The Company incurred a loss on exchange of $11,995,013 based on the $4,987 in consideration received. NOTE 6. STOCKHOLDERS' EQUITY The stockholders' equity section of the Company contains the following classes of capital stock as of September 30, 2007: Common stock, $0.001 par value; 50,000,000 shares authorized: 42,198,309 shares issued and outstanding. NOTE 7. ISSUANCE OF SHARES FOR SERVICES – STOCK OPTIONS The company has a nonqualified stock option plan, which provides for the granting of options to key employees, consultants, and non-employee's directors of the Company. These issuances shall be accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, or whichever is more readily determinable. The Company has elected to account for the stock option plan in accordance with paragraph 30 of SFAS 123 where the compensation to employees should be recognized over the period(s) in which the related employee services are rendered. In accordance with paragraph 19 of SFAS 123 the fair value of a stock option granted is estimated using an option-pricing model. As of December 31, 2006 no stock options were outstanding. NOTE 8. CONVERTIBLE NOTES In March 2006, the Company completed a private placement of $240,000 in principal amount of its one year 8% Convertible Debentures (the "Debentures"). The Debentures are convertible at the option of the holder into the Company's common stock anytime before maturity.The Company recorded a $240,000 discount, which represents the intrinsic value of the beneficial conversion feature at the date the Debentures were issued. The holders of the Debentures have the right to convert their debentures plus accrued interest into shares of the Company's common stock at 50% of the average of the three lowest bid prices for the thirty consecutive trading days immediately preceding the date of conversion. The intrinsic value of the beneficial conversion feature in the Debenture issuance is being amortized over the term of the Debentures, which is one year. The Company recorded $60,000 and $180,000 of accretion during the six months ended September 30, 2007 and the year ended December 31, 2006, respectively. This cost is included as a component of interest expense in the accompanying statement of operations and includes the accelerated amortization of the beneficial conversion feature for the converted debentures. The Debentures were redeemable by the Company, in whole or in part, at the Company's option, atthe then outstanding principal amount of the Debentures.Accrued interest under the Debentures shall be paid in cash at maturity. On August 17, 2007, the Company entered into a note amendment agreement (the “Note Amendment Agreement”) with the holder of a Convertible Promissory Note (the “Note”) issued in the amount of $120,000. Pursuant to the Note Amendment Agreement, $70,000 of the principal amount of the Note was cancelled in exchange for an adjustment in the conversion price to $0.025 per share. The company incurred a conversion expense based on the adjustment of the conversion price of $550,012.On August 20, 2007, pursuant to a notice of conversion, the holder of the Note converted the entire outstanding balance of the Note into 2,000,000 shares of the Company’s common stock. ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The below discussion is furnished in accordance with Item 303 of Regulation S-B. FORWARD-LOOKING STATEMENTS This discussion and analysis in this Quarterly Report on Form 10-QSB should be read in conjunction with the accompanying Consolidated Financial Statements and related notes. Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of any contingent liabilities at the financial statement date and reported amounts of revenue and expenses during the reporting period. We review our estimates and assumptions on an on-going basis. Our estimates are based on our historical experience and other assumptions that we believe to be reasonable under the circumstances. Actual results are likely to differ from those estimates under different assumptions or conditions, but we do not believe such differences will materially affect our financial position or results of operations. Our critical accounting policies, the policies we believe are most important to the presentation of our financial statements and require the most difficult, subjective and complex judgments, are outlined below in ‘‘Critical Accounting Policies,’’ and have not changed significantly. In addition, certain statements made in this report may constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve known or unknown risks, uncertainties and other factors that may cause the actual results, performance, or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Specifically, but not limited to, 1)our ability to obtain necessary regulatory approvals for our products; and 2)our ability to increase revenues and operating income, is dependent upon our ability to develop and sell our products, general economic conditions, and other factors. You can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "intends," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "continues" or the negative of these terms or other comparable terminology. We base these forward-looking statements on our expectations and projections about future events, which we derive from the information currently available to us.Such forward-looking statements relate to future events or our future performance. Although we believe that the expectations reflected-in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Forward-looking statements are only predictions.The forward-looking events discussed in this Quarterly Report, the documents to which we refer you, and other statements made from time to time by us or our representatives, may not occur, and actual events and results may differ materially and are subject to risks, uncertainties, and assumptions about us.For these statements, we claim the protection of the “bespeaks caution” doctrine.The forward-looking statements speak only as of the date hereof, and we expressly disclaim any obligation to publicly release the results of any revisions to these forward-looking statements to reflect events or circumstances after the date of this filing. CRITICAL ACCOUNTING POLICIES Our critical and significant accounting policies, including the assumptions and judgments underlying them, are disclosed in the Notes to the Financial Statements.These policies have been consistently applied in all material respects and address such matters as revenue recognition and depreciation methods.The preparation of the financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period.Actual results could differ from those estimates.The accounting treatment of a particular transaction is specifically dictated by accounting principles, generally accepted in the United States of America, with no need for management’s judgment in their application.There are also areas in which management’s judgment in selecting any viable alternative would not produce a materially different result.See our audited financial statements and notes thereto which contain accounting policies and other disclosures required by accounting principles, generally accepted in the United States of America. OVERVIEW Presently, we are engaged in the business of Edgarizing. Edgarizing is the process of electronically converting typically Microsoft Word documents into HTML (or hypertext markup language) so that the document may be filed with the Securities and Exchange Commission. We have two clients that we perform these services for. Both of these clients are publicly traded companies. These clients send the documents to us via electronic mail and we proceed to convert the file and send the file to the SEC through an electronic link which is established by the software, from our computers to the SEC Edgar filing system. Our Edgarizing software, which is the tool that we use to convert documents from Microsoft Word to HTML, is produced by Edgar Filings, Inc., a software company based in Houston, Texas. We currently have a license to use this software through May of 2008. Management is of the belief that our present activities, while they are not of the scale of the businesses that past PNG management regimes pursued, is an operating business with the potential for cash flow and growth. However, management also believes that there may be more value for our shareholders if we were able to attract a more substantial operating company and engage in a merger or business combination of some kind. With this in mind, we are attempting to: (i) registered our common stock pursuant to Section 12 of the 1934 Act; and (ii) pursue a listing and quotation on the over-the-counter bulletin board. We do not intend to restrict our consideration to any particular business or industry segment, and we may consider, among others, finance, brokerage, insurance, transportation, communications, research and development, service, natural resources, manufacturing or high-technology business. Of course, because we have limited resources, the scope and number of suitable candidates to merge with, will be limited accordingly. Because we may participate in a business opportunity with a newly organized firm or with a firm which is entering a new phase of growth, it should be emphasized that we may incur further risk due to the failure of the target's management to have proven its abilities or effectiveness, or the failure to establish a market for the target’s products or services, or the failure to prove or predict profitability. RECENT DEVELOPMENTS In March 2006, we completed a private placement of $240,000 as described above in the Notes to the Financial Statements. On August 17, 2007, the Company entered into a note amendment agreement (the “Note Amendment Agreement”) with the holder of a Convertible Promissory Note (the “Note”) issued in the amount of $120,000. Pursuant to the Note Amendment Agreement, $70,000 of the principal amount of the Note was cancelled in exchange for an adjustment in the conversion price to $0.025 per share.The company incurred a conversion expense based on the adjustment of the conversion price of $550,012.On August 20, 2007, pursuant to a notice of conversion, the holder of the Note converted the entire outstanding balance of the Note into 2,000,000 shares of the Company’s common stock. On August 20, 2007, we entered into a Common Stock Share Exchange Agreement (the “Exchange Agreement”) whereby we exchanged 40,000,000 shares of our restricted common stock in exchange for 199 restricted shares of a privately held Nevada corporation (the “Private Corporation”). The 199 restricted shares represent a 49% interest in the Private Corporation.We valued this investment based on the estimated value of the patents held by the Private Corporation of $10,000.The Company’s common stock was priced at $0.30 on the date of the exchange, which implied a value of $12,000,000 for the 40,000,000 shares exchanged.The Company incurred a loss on exchange of $11,995,013 based on the $4,987 in consideration received. RESULTS OF OPERATIONS REVENUES Three Months Ended September 30 2007 2006 Total Sales - - We had no revenues for the three months ended September 30, 2007 as compared with no revenues for the three months ended September 30, 2006. OPERATING EXPENSES We had total operating expenses of $62,000 in the three months ended September 30, 2007 as compared with $120,000 in total operating expenses for the three months ended September 30, 2006. GENERAL AND ADMINISTRATIVE EXPENSES We sustained $62,000 in general and administrative expenses in the three months ended September 30, 2007 as compared with $120,000 for the three months ended September 30, 2006. NET PROFIT FROM OPERATIONS Three Months Ended September 30 2007 2006 Net Profit (Loss) $(12,540,687) ($124,800) For the three months ended September 30, 2007, we sustained a net loss of $12,540,687 from operations as compared a net loss of $124,800 for the three months ended September 30, 2006. The increase in net loss for the three months ended September 30, 2007 was due to the loss on the shares exchange agreement described above in the section entitled “Recent Developments.” LIQUIDITY AND CAPITAL RESOURCES As of September 30, 2007, we had $0 cash on hand. Our expectations are based on certain assumptions concerning the anticipated costs associated with any new projects.These assumptions concern future events and circumstances that our officers believe to be significant to our operations and upon which our working capital requirements will depend.Some assumptions will invariably not materialize and some unanticipated events and circumstances occurring subsequent to the date of this annual report.We will continue to seek to fund our capital requirements over the next 12 months from the additional sale of our securities, however, it is possible that we will be unable to obtain sufficient additional capital through the sale of our securities as needed. The amount and timing of our future capital requirements will depend upon many factors, including the level of funding received by us anticipated private placements of our common stock and the level of funding obtained through other financing sources, and the timing of such funding. We intend to retain any future earnings to retire any existing debt, finance the expansion of our business and any necessary capital expenditures, and for general corporate purposes. GOING CONCERN The accompanying financial statements have been prepared assuming we will continue as a going concern.We have had substantial operating losses for the past years and are dependent upon outside financing to continue operations. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. It is management’s plan to raise necessary funds from shareholders to satisfy the expense requirements of the Company. OFF-BALANCE SHEET FINANCINGS We have no off-balance sheet financing arrangements. GOVERNMENTAL REGULATIONS We do not anticipate significant delays in government approval to operate. RESEARCH AND DEVELOPMENT We currently do not conduct any research programs on our products or services. EMPLOYEES We currently have no full time employees. ITEM 3.CONTROLS AND PROCEDURES As required by Rule 13a-15 under the Securities Exchange Act of 1934 (“Exchange Act”) we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as September 30, 2007, being the date of our most recently completed fiscal quarter.This evaluation was carried out under the supervision and with the participation of our Chief Executive and Chief Financial Officer.Based upon that evaluation, our Chief Executive and Chief Financial Officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to them to allow timely decisions regarding required disclosure. During our most recently completed fiscal quarter ended September 30, 2007, there were no changes in our internal control over financial reporting that have materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. We currently do not have an audit committee, or a person serving on our Board of Directors who would qualify as a financial expert. PART II ITEM 1.LEGAL PROCEEDINGS None ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On August 20, 2007, pursuant to a notice of conversion, the holder of a Convertible Promissory Note with a principal outstanding balance of $50,000 converted the entire outstanding balance of the Note into 2,000,000 shares of the Company’s common stock. On August 20, 2007, we entered into a Common Stock Share Exchange Agreement (the “Exchange Agreement”) whereby we exchanged 40,000,000 shares of our restricted common stock in exchange for 199 restricted shares of a privately held Nevada corporation (the “Private Corporation”). The 199 restricted shares represents a 49% interest in the Private Corporation.We valued this investment based on the estimated value of the patents held by the Private Corporation of $10,000. ITEM 3.DEFAULT UPON SENIOR SECURITIES None ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5.OTHER INFORMATION None ITEM 6.EXHIBITS Exhibit # Description 2.1 Plan of Reorganization and Tender. (Attached as an exhibit to our Form 10-SB filed with the SEC onFebruary 19, 2000). 3(i).1 Articles of Incorporation. (Attached as an exhibit to our Form 10-SB filed with the SEC on February 19, 2000). 3(i).2 Certificate of Amendment to the Articles of Incorporation changing the name of the corporation to PNG Ventures, Inc. (Attached as an exhibit to our Form 10-SB filed with the SEC on February 19, 2000). 3(ii) Bylaws. (Attached as an exhibit to our Form 10-SB filed with the SEC on February 19, 2000). 10.1 First Amended Convertible Promissory Note dated August 17, 2007. (Attached as an exhibit to our Form 8-K filed with the SEC on August 27, 2007). 10.2 Common Stock Share Exchange Agreement dated August 20, 2007. (Attached as an exhibit to our Form 8-K filed with the SEC on August 27. 2007). 31.1 Certification of Chief Executive Officer, pursuant to Rule 13a-14(a) of the Exchange Act, as enacted bysection 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Executive Officer pursuant to 18 United States Code Section 1350, as enactedbySection 906 of the Sarbanes-Oxley Act of 2002. Signatures In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf on November 9, 2007, by the undersigned, thereunto duly authorized. PNG Ventures, Inc. /s/Mark L. Baum By:Mark L. Baum Its: Chairman of the Board of Directors, CEO and CFO (Principal Accounting Officer)
